
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 181
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title VII of the Civil Rights Act
		  of 1964 and the Age Discrimination in Employment Act of 1967, and to modify the
		  operation of the Americans with Disabilities Act of 1990 and the Rehabilitation
		  Act of 1973, to clarify that a discriminatory compensation decision or other
		  practice that is unlawful under such Acts occurs each time compensation is paid
		  pursuant to the discriminatory compensation decision or other practice, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lilly Ledbetter Fair Pay Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The Supreme Court in Ledbetter v. Goodyear
			 Tire & Rubber Co., 550 U.S. 618 (2007), significantly impairs statutory
			 protections against discrimination in compensation that Congress established
			 and that have been bedrock principles of American law for decades. The
			 Ledbetter decision undermines those statutory protections by unduly restricting
			 the time period in which victims of discrimination can challenge and recover
			 for discriminatory compensation decisions or other practices, contrary to the
			 intent of Congress.
			(2)The limitation imposed by the Court on the
			 filing of discriminatory compensation claims ignores the reality of wage
			 discrimination and is at odds with the robust application of the civil rights
			 laws that Congress intended.
			(3)With regard to any charge of discrimination
			 under any law, nothing in this Act is intended to preclude or limit an
			 aggrieved person’s right to introduce evidence of an unlawful employment
			 practice that has occurred outside the time for filing a charge of
			 discrimination.
			(4)Nothing in this Act is intended to change
			 current law treatment of when pension distributions are considered paid.
			3.Discrimination in compensation because of
			 race, color, religion, sex, or national originSection 706(e) of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e–5(e)) is amended by adding at the end
			 the following:
			
				(3)(A)For purposes of this section, an unlawful
				employment practice occurs, with respect to discrimination in compensation in
				violation of this title, when a discriminatory compensation decision or other
				practice is adopted, when an individual becomes subject to a discriminatory
				compensation decision or other practice, or when an individual is affected by
				application of a discriminatory compensation decision or other practice,
				including each time wages, benefits, or other compensation is paid, resulting
				in whole or in part from such a decision or other practice.
					(B)In addition to any relief authorized by
				section 1977A of the Revised Statutes (42 U.S.C. 1981a), liability may accrue
				and an aggrieved person may obtain relief as provided in subsection (g)(1),
				including recovery of back pay for up to two years preceding the filing of the
				charge, where the unlawful employment practices that have occurred during the
				charge filing period are similar or related to unlawful employment practices
				with regard to discrimination in compensation that occurred outside the time
				for filing a
				charge.
					.
		4.Discrimination in compensation because of
			 ageSection 7(d) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 626(d)) is amended—
			(1)in the first sentence—
				(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively; and
				(B)by striking (d) and
			 inserting (d)(1);
				(2)in the third sentence, by striking
			 Upon and inserting the following:
				
					(2)Upon
					;
				and
			(3)by adding at the end the following:
				
					(3)For purposes of this section, an unlawful
				practice occurs, with respect to discrimination in compensation in violation of
				this Act, when a discriminatory compensation decision or other practice is
				adopted, when a person becomes subject to a discriminatory compensation
				decision or other practice, or when a person is affected by application of a
				discriminatory compensation decision or other practice, including each time
				wages, benefits, or other compensation is paid, resulting in whole or in part
				from such a decision or other
				practice.
					.
			5.Application to other laws
			(a)Americans with Disabilities Act of
			 1990The amendments made by
			 section 3 shall apply to claims of discrimination in compensation brought under
			 title I and section 503 of the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12111 et seq., 12203), pursuant to section 107(a) of
			 such Act (42 U.S.C. 12117(a)), which adopts the powers, remedies, and
			 procedures set forth in section 706 of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–5).
			(b)Rehabilitation Act of 1973The amendments made by section 3 shall
			 apply to claims of discrimination in compensation brought under sections 501
			 and 504 of the Rehabilitation Act of 1973 (29 U.S.C. 791,
			 794), pursuant to—
				(1)sections 501(g) and 504(d) of such Act (29
			 U.S.C. 791(g), 794(d)), respectively, which adopt the standards applied under
			 title I of the Americans with Disabilities Act of 1990 for
			 determining whether a violation has occurred in a complaint alleging employment
			 discrimination; and
				(2)paragraphs (1) and (2) of section 505(a) of
			 such Act (29 U.S.C. 794a(a)) (as amended by subsection (c)).
				(c)Conforming amendments
				(1)Rehabilitation Act of 1973Section 505(a) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794a(a)) is
			 amended—
					(A)in paragraph (1), by inserting after
			 (42 U.S.C. 2000e–5 (f) through (k)) the following: (and
			 the application of section 706(e)(3) (42 U.S.C. 2000e–5(e)(3)) to claims of
			 discrimination in compensation); and
					(B)in paragraph (2), by inserting after
			 1964 the following: (42 U.S.C. 2000d et seq.) (and in
			 subsection (e)(3) of section 706 of such Act (42 U.S.C. 2000e–5), applied to
			 claims of discrimination in compensation).
					(2)Civil Rights Act of 1964Section 717 of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e–16) is amended by adding at the end the
			 following:
					
						(f)Section 706(e)(3) shall apply to complaints
				of discrimination in compensation under this
				section.
						.
				(3)Age Discrimination in Employment Act of
			 1967Section 15(f) of the
			 Age Discrimination in Employment Act of 1967 (29 U.S.C.
			 633a(f)) is amended by striking of section and inserting
			 of sections 7(d)(3) and.
				6.Effective
			 dateThis Act, and the
			 amendments made by this Act, take effect as if enacted on May 28, 2007 and
			 apply to all claims of discrimination in compensation under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), the
			 Age Discrimination in Employment Act of 1967 (29 U.S.C.
			 621 et seq.), title I and section 503 of the Americans with
			 Disabilities Act of 1990, and sections 501 and 504 of the
			 Rehabilitation Act of 1973, that are pending on or after
			 that date.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
